                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                4:18CR3040
                                       )
            v.                         )
                                       )
JEREMY WAYNE RUSSELL,                  )                  ORDER
                                       )
                  Defendant.           )
                                       )


      IT IS ORDERED that:

      (1) The defendant’s unopposed motion to continue sentencing statement
deadline (filing no. 55) is granted.

      (2)   The defendant’s sentencing statement shall be filed on or before March
1, 2019.

       (3) The remaining deadlines in the order on sentencing schedule (filing no.
51) are unchanged.

      DATED this 27th day of February, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
